Case 0:17-cv-62255-MGC Document 119 Entered on FLSD Docket 10/05/2020 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                              Case No. 17-62255-Civ-COOKE/HUNT

   SECURITIES AND EXCHANGE
   COMMISSION,

          Plaintiff,

   v.

   IBRAHIM ALMAGARBY and
   MICROCAP EQUITY GROUP, LLC,

         Defendants.
   ___________________________________/
                  ORDER ESTABLISHING POST SUMMARY JUDGMENT
             BRIEFING SCHEDULE AND ADMINISTRATIVELY CLOSING CASE
          THIS MATTER is before the Court on the Parties’ Joint Report Regarding the Status of
   Outstanding Issues to be Decided Prior to Entry of Final Judgment [ECF No. 118], filed September
   1, 2020. In their Joint Report, the Parties advised the Court of the discrete issues that remain before
   the Court can enter a final judgment in this matter. More specifically, the Parties identified the
   remaining discrete issues as follows:
           1.     Whether and in what amount(s) the Court should order the imposition of civil
        monetary penalties against Defendant Ibrahim Almagarby and/or Defendant Microcap
        Equity Group, LLC pursuant to Exchange Act Section 21(d)(3) [15 U.S.C. § 78u(d)(3)].
           2.     Whether the Court should order Defendant Ibrahim Almagarby and/or
        Defendant Microcap Equity Group, LLC to disgorge the ill-gotten gains, if any, derived
        from the activities set forth in the Complaint, and, if so, the amount of any such
        disgorgement.
           3.     Whether the Court, if it includes an order of disgorgement in the Final
        Judgment, should impose prejudgment interest on the sums to be disgorged, and, if so,
        the amount of any such prejudgment interest.
           4.     Whether the Court should impose a penny stock bar against Defendant Ibraham
        Almagarby and/or Defendant Microcap Equity Group, LLC permanently restraining and
        enjoining one or both Defendants from participating in the offering of any penny stock,
Case 0:17-cv-62255-MGC Document 119 Entered on FLSD Docket 10/05/2020 Page 2 of 3




       including engaging in activities with a broker, dealer, or issuer for purposes of issuing,
       trading, or inducing or attempting to induce the purchase or sale of any penny stock, under
       Exchange Act Section 21(d)(6) [15 U.S.C. § 78u(d)(6)].
           5.      Whether the Court should order Defendant Microcap Equity Group, LLC to
       surrender for cancellation its remaining shares of stock of, and surrender its remaining
       conversion rights under the convertible securities issued by the following issuers: Aluf
       Holdings, Inc., Axxess Pharma, Inc., Bulova Technologies Group, Inc., CD International
       Enterprises, Inc., CUBA Beverage Company, Daniels Corporate Advisory Company, Inc.,
       Dewmar International BMC, Inc., East Coast Diversified Corp., Elray Resources, Inc.,
       Energy Revenue America, Inc., Eyes on the Go, Inc., Gold & Silver Mining of Nevada,
       Inc., Gold and GemStone Mining Inc., Green Energy Enterprises, Inc., Greenfield Farms
       Food, Inc., Grid Petroleum Corp./ Simlatus Corporation, Halberd Corporation, Halitron,
       Inc., Healthnostics, Inc., Healthy & Tasty Brands Corporation (a/k/a GRILLiT, Inc.),
       Hybrid Coating Technologies, Inc., In Ovations Holdings, Inc., Indo Global Exchange(s)
       Pte, Ltd., InoLife Technologies, Inc., InternetArray, Inc., Las Vegas Railway Express,
       Inc., LIG Assets, Inc., Medical Care Technologies Inc., Mining Global, Inc., MyECheck,
       Inc., Next Galaxy Corp., North American Cannabis Holdings, Inc., PM&E, Inc.,
       PotNetwork Holdings Inc., PPJ Healthcare Enterprises, Inc., Quasar Aerospace
       Industries, Inc., Sanomedics, Inc., Seven Arts Entertainment, Inc., and Urban Ag Corp.
   In addition to outlining the remaining above discrete issues, in their Joint Report, the Parties
   requested an extended briefing schedule to address those issues. Under the Parties’ proposed
   extended briefing schedule, Plaintiff would file its brief regarding the issues enumerated above by
   October 15, 2020 (together with a proposed Final Order), then Defendants would file their
   responsive brief by October 29, 2020, and Plaintiff would file its reply brief by November 5, 2020.
          Upon careful review of the Parties’ Joint Report and a thorough review of the record, it is
   ORDERED and ADJUDGED as follows:
          1. The Parties are directed to address the above-outlined discrete issues pursuant to the
                Parties’ requested extended briefing schedule. Accordingly, Plaintiff is directed to file
                its brief regarding the above enumerated issues on or before October 15, 2020,
                Defendants shall file their responsive brief on or before October 29, 2020, and Plaintiff
                shall file its reply brief on or before November 5, 2020. No further extensions of time
Case 0:17-cv-62255-MGC Document 119 Entered on FLSD Docket 10/05/2020 Page 3 of 3




             will be granted.
          2. In the interim, the Clerk is directed to CLOSE this case for statistical purposes and all
             pending motions are DENIED AS MOOT.
          DONE and ORDERED in Chambers at Miami, Florida this 5th day of October 2020.




   Copies provided to:
   Jonathan Goodman, U.S. Magistrate Judge
   Counsel of Record
